     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 1 of 9
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 01, 2021
                       UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                  §
 Plaintiff,                                §
                                           §
       v.                                  §           CRIMINAL NO. 2:18-47-1
                                           §
SARAH GARZA,                               §
 Defendant.                                §

                      MEMORANDUM OPINION & ORDER

      Pending before the Court is Defendant Sarah Garza’s Motion for Sentence

Reduction Under 18 U.S.C. § 3582(c)(1)(A) (D.E. 67), to which the Government has

responded (D.E. 69). For the reasons stated below, Defendant’s motion is DENIED.

I. BACKGROUND

      On November 16, 2016, officers with the Redding (California) Police Department

received a call that housekeeping staff had discovered a large amount of marijuana in a

local hotel room rented to Defendant and another individual. A search of the room

uncovered 3.72 kilograms of marijuana, various wrapping and vacuum sealing materials,

two methamphetamine pipes, a scale, two drug ledgers, and $5,000.00 cash. The money

was found in Defendant’s purse, and the rest of the items were strewn about the room. On

November 22, 2016, a canine alerted to a package during a United States Postal

Inspector’s investigation of incoming packages. A search of the package revealed that it

contained 3.51 kilograms of marijuana. A card was placed in the mailbox of the

addressee, with instructions for picking up the package at the post office. A week later,

Defendant picked the package up and was placed under arrest.

                                           1
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 2 of 9




       On March 1, 2018, Defendant pled guilty to possession with intent to distribute

less than 50 kilograms of marijuana. While she was awaiting sentencing, her bond was

revoked after the Court found that she had used cocaine in violation of her pretrial release

conditions. She was eventually sentenced to one month of imprisonment, to be followed

by 36 months’ supervised release. She was released from custody on June 25, 2018, and

immediately began her term of supervision.

       On July 30, 2019, a Petition for Warrant of Summons for Offender Under

Supervision was filed, alleging that Defendant had violated the conditions of her

supervised release by: (1) possessing marijuana and (2) tampering with evidence. The

Court found the allegations in the petition to be true and sentenced Defendant to time

served, to be followed by 32 months’ supervised release.

       On October 6, 2020, a second Petition for Warrant of Summons for Offender

Under Supervision was filed, alleging that Defendant had violated the conditions of her

supervised release by: (1) possessing marijuana, (2) possessing drug paraphernalia, and

(3) possessing an open container of alcohol in a passenger area of a motor vehicle located

on a public highway. Following an evidentiary hearing on November 10, 2020, the Court

found the allegations in the petition to be true and sentenced Defendant to three months’

imprisonment, to be followed by 24 months’ supervised release. After her sentence was

pronounced, Defendant asked the Court to delay her surrender date so that she could

“make arrangements” and spend the holidays with her children. The Court granted

Defendant’s request and ordered her to surrender to the Federal Correctional Institute in

Aliceville, Texas, on January 15, 2021, to serve her sentence.

                                             2
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 3 of 9




       Defendant filed a Motion for [90-day] Extension of Time to Self-Surrender on

January 13, 2021, on the grounds that: (1) she is on supervision for a nonviolent crime;

(2) she is the sole caregiver for her two children; and (3) she is also the caregiver for her

mother, who has several debilitating health problems. D.E. 63. The Court granted the

motion and ordered Defendant to surrender to FCI Aliceville on April 15, 2021.

       Based on the same considerations set forth in her previous Motion for Extension

of Time to Self-Surrender, Defendant now moves the Court to reduce her sentence to

time served and add a condition of home confinement. On January 29, 2021, counsel for

Defendant submitted an administrative request for compassionate release to FCI

Aliceville, the Warden at FCI Aliceville, and the Bureau of Prisons in Washington, D.C.

D.E. 67, pp. 5–10. To date, Defendant has not received a response.

       The Government opposes a sentence reduction on the ground that: (1) Defendant’s

motion is premature, since she is not yet in BOP custody; (2) she has had nearly five

months to make arrangements in preparation for her incarceration; (3) she has three

maternal half-siblings who all reside in Corpus Christi, to whom she should consider

reaching out for assistance; and (4) her criminal history shows that she is a danger to the

community if released.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—
              The court may not modify a term of imprisonment once it has
              been imposed except that—

                                             3
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 4 of 9




                 (1) in any case—
                    (A) the court, upon motion of the Director of the
                    Bureau of Prisons, or upon motion of the defendant
                    after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf
                    or the lapse of 30 days from the receipt of such a
                    request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of
                    imprisonment (and may impose a term of probation or
                    supervised release with or without conditions that does
                    not exceed the unserved portion of the original term of
                    imprisonment), after considering the factors set forth
                    in section 3553(a) to the extent that they are
                    applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      “Although not dispositive, the commentary to the United States Sentencing

Guidelines (‘U.S.S.G.’) § 1B1.13 informs [the Court’s] analysis as to what reasons may

be sufficiently ‘extraordinary and compelling’ to merit compassionate release.” United

States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (citing United States v. Rivas, —

Fed. App’x —, 2020 WL 6437288, at *2 (5th Cir. Nov. 2, 2020)).

             (A) Medical Condition of the Defendant.—
                (i) The defendant is suffering from a terminal illness (i.e.,
                a serious and advanced illness with an end of life
                trajectory). A specific prognosis of life expectancy (i.e., a
                probability of death within a specific time period) is not
                required. Examples include metastatic solid-tumor
                cancer, amyotrophic lateral sclerosis (ALS), end-stage
                organ disease, and advanced dementia.

                 (ii) The defendant is—


                                            4
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 5 of 9




                      (I) suffering from a serious physical or medical
                      condition,
                      (II) suffering from a serious functional or cognitive
                      impairment, or
                      (III) experiencing deteriorating physical or mental
                      health because of the aging process,

                      that substantially diminishes the ability of the
                      defendant to provide self-care within the
                      environment of a correctional facility and from
                      which he or she is not expected to recover.

             (B) Age of the Defendant. –
                 The defendant is (i) at least 65 years old; (ii) is
                 experiencing a serious deterioration in physical or
                 mental health because of the aging process; and (iii) has
                 served at least 10 years or 75 percent of his or her term
                 of imprisonment, whichever is less;

             (C) Family Circumstances. –
                 (i) The death or incapacitation of the caregiver of the
                 defendant’s minor child or minor children.

                  (ii) The incapacitation of the defendant’s spouse or
                  registered partner when the defendant would be the only
                  available caregiver for the spouse or registered partner.

             (D) Other Reasons. –
                 As determined by the Director of the Bureau of Prisons,
                 there exists in the defendant’s case an extraordinary or
                 compelling reason other than, or in combination with,
                 the reasons described in subdivisions (A) through (C).

      U.S.S.G. § 1B1.13(1)(A), Application Note 1.

      Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature


                                           5
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 6 of 9




and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The

applicable statutory factors include, among others: the defendant’s history and

characteristics; the nature and circumstances of the offense; the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense; the need to deter criminal conduct and protect the public

from further crimes of the defendant; the need to provide the defendant with, among

other things, any needed medical treatment; and the various kinds of sentences available.

See 18 U.S.C. §§ 3553(a)(1)-(7).

       “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

       The Government argues that, while courts have split regarding whether a

defendant can bring a motion for a sentence reduction before entering BOP custody,

analogous cases have found that the timing of such a motion is premature if brought prior

to incarceration. Cf. United States v. Austin, 468 F. Supp. 3d 641, 643 (S.D.N.Y. 2020)

                                             6
       Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 7 of 9




(“Notably absent from [18 U.S.C. § 3582(c)] is any express requirement that a defendant

be in the custody of the Bureau of Prisons at the time he petitions for compassionate

release. Indeed, the relief available under the statute—a reduction in sentence, and not,

specifically, release from custody—implies that the only absolute requirement is that a

defendant be subject to a federal sentence.”); United States v. Konny, 463 F. Supp. 3d

402, 404–05 (S.D.N.Y. 2020) (“[B]y its plain terms, [§ 3582(c)] applies only to those

defendants who have begun serving their term of imprisonment at a BOP facility.”);

United States v. Spruill, 2020 WL 2113621, at *3 (D. Conn. May 4, 2020) (“Defendant’s

motion seeks re-sentencing because he moved for modification of his sentence before he

reported to the Bureau of Prisons. The Court concludes that Defendant’s motion is

premature.”). Assuming, without deciding, that Defendant’s motion is not premature, the

Court nonetheless finds that it is without merit.

        Defendant asks that she be resentenced to home confinement because she is the

sole caregiver for her two children, whose father is not involved, and is the sole person

who ensures that they are fed and taken to school. She states that she is also the caregiver

for her mother, who has several debilitating health problems and relies on Defendant to

provide food, medicine, and transportation to medical appointments. In support of her

motion, Defendant has submitted photographs of her sons (approximately 16 and 17

years of age),1 a letter from her mother, and medical records showing that her mother had

an eye exam on September 13, 2019; had coronary bypass surgery on October 23, 2019;



        1. At the time the Presentence Investigation Report was prepared in May of 2018, the boys were 13 and 14.
PSR, D.E. 16, ¶ 37.

                                                       7
      Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 8 of 9




fractured her left wrist on July 8, 2020; and fractured her right wrist on October 6, 2020.

D.E. 67, pp. 13–51.

        Unfortunately for Defendant, “caring for a sick and/or aging parent is not a

qualifying ‘family circumstance’ under U.S.S.G. § 1B1.13(1)(A).” United States v.

Hudec, No. 4:91-CR-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 19, 2020) (collecting

cases). “Many, if not all inmates, have aging and sick parents. Such circumstance is not

extraordinary.” United States v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio July 16,

2019) (denying compassionate release to defendant to care for ill mother). Moreover, all

of her mother’s medical issues occurred before Defendant’s revocation hearing and

sentencing, and she did not request an alternative sentence on this basis. To the contrary,

she informed the Court that “now [her mother] is feeling better, thank God.” Minute

Entry Nov. 10, 2020, ERO at 11:12 A.M. Defendant similarly did not request a modified

sentence because she is the only available caregiver for her sons, but merely asked for

time to “make arrangements.”2 ERO at 11:25 A.M. As the Government points out,

Defendant has had almost five months to get her affairs in order, and she has three

maternal siblings living in Corpus Christi to whom she should consider reaching out for

assistance. On this record, the Court finds that Defendant has not shown that

extraordinary and compelling circumstances warrant a sentence reduction.

        The Court further finds that the 18 U.S.C. § 3553(a) factors, as considered in the

specific context of the facts of this case, do not warrant a reduction in sentence. As

detailed in the PSR, Defendant’s criminal history included two convictions for theft of
        2. Defendant did request a noncustodial sentence so that she could participate in the South Texas
Substance Abuse Recovery Services (STSARS) Program and continue pursuing her GED. 11:22–23.

                                                   8
     Case 2:18-cr-00047 Document 70 Filed on 04/01/21 in TXSD Page 9 of 9




property and one conviction for possession of marijuana for sale. She violated her

probation twice for her first offense. In the current case, she was arrested once for

violating her pretrial release conditions by using cocaine and twice for violating her

supervised release conditions by possessing marijuana. Her repeated violations of the

law, including while being supervised by the United States Probation Office, show that

she has not been deterred from continued criminal activity. Releasing Defendant to home

confinement in lieu of prison would not reflect the seriousness of the supervised release

violations, promote respect for the law, or provide just punishment for the violations, nor

would it deter criminal conduct or protect the public from further crimes.

IV. CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Sentence Reduction Under 18

U.S.C. § 3582(c)(1)(A) (D.E. 67) is DENIED.

                  4/1/2021
       ORDERED _______________________________.



                                                  ________________________________
                                                      NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




                                            9
